DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite “where left and right lines of the lower body garment placed on the plane surface each meet the waist line”, it is unclear which left and right lines the Applicant wants to mention, the stretch lines? Side seam lines? Or any lines of the lower body garment?
Claims 3, 11 are rejected as being indefinite as claim 3 is dependent on claim 1 and claim 11 is dependent on claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Geissmann (US 3005459)(hereinafter Geissmann) in view of Albert (US 3080869)(hereinafter Albert).
Regarding claim 1, Geissmann teaches a lower body garment using a knitted fabric whose stretchability is different between a first direction and a second direction (column 2 lines 10-13, the side panels 11 and 12 are formed of a two way stretch material such as knitted power net or other knitted fabric in which greater elasticity occurs in one direction than in the other), wherein:
stretchability in the first direction is larger than stretchability in the second direction, resulting in being more extendable and more contractable in the first direction than in the second direction (column 2, lines 10-13);  

Geissmann does not clearly show the second direction substantially orthogonal to the first direction and from a back side, the first direction is an up-down direction. However, in the same field of endeavor, Albert teaches the body portion 26 covering the sides, hips and part of the front of the wearer’s body, the body portion 26 comprising different stretchability between a first direction and a second direction substantially orthogonal to the first direction (column 3, lines 74-75, column 4, lines 1-6) and the rear section 26y is extensible vertically but substantially inextensible circumferentially (fig 2, column 4, lines 1-6). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the garment of Geissmann with the teaching of Albert that the second direction substantially orthogonal to the first direction and from a back side, the first direction is an up-down direction for the benefit of providing lengthwise pull while providing lateral resistance to control the thighs, hips and buttocks, and it is common in figure controlling garment. 
Then the modified Geissmann in view of Albert teaches when from a back side, viewing the lower body garment placed on the plane surface so as the waist line of the lower body garment is in the substantially horizontal direction, the first direction is an up down direction substantially orthogonal to the waist line at a midpoint of a left-right direction in the waist line of the lower body garment placed on the plane surface.
Regarding claim 2, Geissmann teaches a lower body garment using a knitted fabric whose stretchability is different between a first direction and a second direction (column 2 lines 10-13, the side panels 11 and 12 are formed of a two way stretch material such as knitted power net or other knitted fabric in which greater elasticity occurs in one direction than in the other), wherein:
stretchability in the first direction is larger than stretchability in the second direction, resulting in being more extendable and more contractable in the first direction than in the second direction (column 2, lines 10-13);  
wherein from an abdomen side, viewing a standing state with the lower body garment worn, the first direction is an oblique direction neither perpendicular nor horizontal to the waist line at portions where parts of the lower body garment each meet the waist line, the lower body garment being in the standing state with the lower body garment worn (fig 1, the direction of major stretch of the side panels 11 and 12 is indicated in fig 1 by the arrows 11a and 12a). 
Geissmann does not clearly show the second direction substantially orthogonal to the first direction and from a back side, the first direction is an up-down direction. However, in the same field of endeavor, Albert teaches the body portion 26 covering the sides, hips and part of the front of the wearer’s body, the body portion 26 comprising different stretchability between a first direction and a second direction substantially orthogonal to the first direction (column 3, lines 74-75, column 4, lines 1-6) and the rear section 26y is extensible vertically but substantially inextensible circumferentially (fig 2, column 4, lines 1-6). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the garment of Geissmann with the teaching of Albert that the second direction substantially orthogonal to the first direction and from a back side, the first direction is an up-down direction for the benefit of providing lengthwise pull while providing lateral resistance to control the thighs, hips and buttocks, and it is common in figure controlling garment. 
Then the modified Geissmann in view of Albert teaches when from a back side, viewing the standing state with the lower body garment worn, the first direction is an up down direction substantially orthogonal to the waist line at a portion where a line along a gluteal cleft meats the waist line.
Regarding claim 3, the modified Geissmann in view of Albert teaches the lower body garment being a lower limb garment covering at least a lower abdomen part and a buttocks part (Geissmann, figs 1-2), wherein
the first direction when viewed from the abdomen side is the oblique direction in the lower abdomen part (Geissmann, fig 1, the first direction of the side panels 11 and 12 is showed by the arrows), and
the first direction when viewed from the back side is the up-down direction in the buttocks part (Albert, fig 2, the first direction is the vertical direction).
Regarding claim 11, the modified Geissmann in view of Albert teaches the lower body garment being a lower limb garment covering at least a lower abdomen part and a buttocks part (Geissmann, figs 1-2), wherein
the first direction when viewed from the abdomen side is the oblique direction in the lower abdomen part (Geissmann, fig 1, the first direction of the side panels 11 and 12 is showed by the arrows), and
the first direction when viewed from the back side is the up-down direction in the buttocks part (Albert, fig 2, the first direction is the vertical direction).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732